Exhibit 10.4 OPGEN, INC.2,as Amended and Restated ARTICLE 1.PURPOSE The purpose of the OpGen, Inc. 2015 Equity Incentive Plan, as amended and restated (as it may be further amended or restated from time to time, the “Plan”) is to promote the success and enhance the value of OpGen, Inc. (the “Company”) by aligning the individual interests of the members of the Board, Employees, and Consultants with those of Company stockholders and by providing such individuals with an equity-based incentive for outstanding performance. The Plan is further intended to provide flexibility to the Company in its ability to motivate, attract, and retain the services of members of the Board, Employees, and Consultants upon whose judgment, interest and special effort the successful conduct of the Company’s operation is largely dependent.
